 



Exhibit 10.17
WABASH NATIONAL CORPORATION
CHANGE-IN-CONTROL POLICY
     The Compensation Committee of the Board of Directors of the Company
approved an executive change-in-control policy on December 8, 2005, and amended
as of February 8, 2007, that is applicable to the Company’s Chief Executive
Officer, Senior Vice President and Chief Financial Officer, Senior Vice
President Sales and Marketing, Senior Vice President Human Resources, Senior
Vice President Manufacturing, and Vice President General Counsel. The initial
term of the policy will be two years from December 8, 2005, during which time
the policy will be irrevocable, and the policy will be renewable for subsequent
one year terms. Benefits under the policy are payable in the event of a
qualifying termination, which is a termination within twelve months after a
change-in-control that is either by the Company without cause or by the
executive for good reason, unless the executive is entitled to greater benefits
under the terms of an employment agreement. An executive must execute a release
in favor of the Company to receive the benefits under the policy.
     In the case of the Company’s Chief Executive Officer, the benefits under
the policy upon a qualifying termination are a severance payment of two times
base salary plus two times the executive’s target bonus. In addition, a payment
will be made for a pro-rata portion of the executive’s target bonus for the
current year, and health benefits will be continued for two years (or until
comparable coverage is obtained by the executive). In the case of the Company’s
Senior Vice President and Chief Financial Officer, Senior Vice President Sales
and Marketing, Senior Vice President Human Resources, Senior Vice President
Manufacturing, and Vice President General Counsel, the benefits under the policy
upon a qualifying termination of employment are a severance payment of one and
one-half times base salary plus one and one-half times the executive’s target
bonus.
     In addition, a payment will be made for a pro-rata portion of the
executive’s target bonus for the current year, and health benefits will be
continued for one and one-half years (or until comparable coverage is obtained
by the executive).

